EXHIBIT 10.3

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER STATE SECURITIES LAWS. THESE
SECURITIES MAY ONLY BE RESOLD OR OTHERWISE TRANSFERRED IN ACCORDANCE WITH
CERTAIN RESTRICTIONS SET FORTH HEREIN AND ONLY IF THESE SECURITIES ARE
REGISTERED OR SUCH RESALE OR TRANSFER IS EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS.

 

June 14, 2005

 

1,000,000 WARRANTS

Each to Purchase

1 Share of Common Stock

 

VOID AFTER 5:00 P.M. CENTRAL TIME ON JUNE 14, 2010, OR IF NOT A TRADING DAY AT
5:00 P.M. CENTRAL TIME ON THE NEXT FOLLOWING TRADING DAY.

 

SLS INTERNATIONAL, INC.

REDEEMABLE WARRANT CERTIFICATE

 

THIS CERTIFIES THAT, for value received Mark Burnett, or his permitted assigns
(the “Warrant Holder”), is entitled to purchase, subject to the terms and
conditions hereof, commencing on the date of issuance hereof, and until 5:00
P.M. Central Time, on June 14, 2010 (or, if not a Trading Day, on the next
following Trading Day (the “Expiration Date”), up to one million (1,000,000)
fully paid and non-assessable shares (the “Warrant Shares”) of Common Stock, par
value $.001 per share (the “Common Stock”), of SLS International, Inc., a
Delaware corporation (the “Company”), to the extent vested, at a price equal to
Six Dollars and Fifty Cents ($6.50) per share of Common Stock (the “Warrant
Price”). Payment of the Warrant Price may consist of (i) cash, (ii) check, (iii)
other shares of Common Stock, (iv) delivery of a written direction to the
Company that the Warrants be exercised pursuant to a net/“cashless” exercise
procedure, pursuant to which funds to pay for exercise of the Warrants are
delivered to the Company by a surrender of a portion of the Warrants with a Fair
Market Value (as defined below) equal to the aggregate Warrant Price for the
Warrant Shares purchased pursuant to the exercise of such Warrants, as set forth
in more detail below (a “Cashless Exercise”) or (v) any combination of the
foregoing. In the event that the Warrants or any portion represented hereby are
not exercised at or before the Expiration Date, the unexercised portion of the
Warrants, and this Warrant Certificate, shall be void, non-exercisable and of no
further effect (unless such date is extended by the Company in its sole
discretion).

 

In connection with any Cashless Exercise, the Warrant Holder may elect to
receive Warrant Shares equal to the value (as determined below) of the Warrants
subject hereto (or the portion thereof being exercised) by surrender of this
Warrant Certificate at the principal office of the Company together with the
properly endorsed Election to Exercise, in which event the

 

 


--------------------------------------------------------------------------------



 

Company shall issue to the Warrant Holder a number of Warrant Shares computed
using the following formula:

 

X = (Y) x

(A-B)

 

A

 

Where X

=

the number of Warrant Shares to be issued to the Warrant Holder

 

Y =

the number of Warrant Shares purchasable under the Warrants subject hereto or,
if only a portion of the Warrants are being exercised, the portion of the
Warrants being exercised (at the date of such calculation)

A =

the Fair Market Value of one Warrant Share (at the date of such calculation)

B

=

Warrant Price per share (as adjusted to the date of such calculation)

 

For purposes hereof, the "Fair Market Value" of a Warrant Share as of a
particular date (the “Determination Date”) shall mean the average of the closing
bid price for the Common Stock in the over-the-counter market (or the closing
price on the Nasdaq Stock Market or any principal exchange for the Common Stock
(the “Closing Price”) for the last five (5) Trading Days immediately preceding
the Determination Date.

 

The Warrants shall become exercisable, in whole or in part, in accordance with
the following vesting schedule:

 

Vesting Date

Number of Warrants Vesting

As of the date of this Certificate

400,000

As of the date on which the first Product Placement (as referred to in the
Promotion Agreement) is initially aired

100,000

As of the date on which the first Product Integration (as referred to in the
Promotion Agreement) is initially aired

400,000

As of the date on which the second Product Placement or Product Integration (as
referred to in the Promotion Agreement) is initially aired

100,000

Total:

1,000,000

 

where the “Promotion Agreement” means that certain Promotion Agreement by and
among the Company, JMBP, Inc., a California corporation, and the Warrant Holder,
dated as of the date hereof.

 

 

- 2 -

 


--------------------------------------------------------------------------------



 

 

Notwithstanding the foregoing, vesting of the Warrants shall accelerate and the
Warrants shall vest in full upon the consummation of any sale of all or
substantially all of the Company’s voting stock, assets or business or any
merger of the Company with another entity (excluding a merger with a wholly
owned subsidiary of the Company or any merger in which the Company is the
surviving or continuing entity). The Company shall provide the Warrant Holder at
least seven (7) days written notice prior to the consummation of any such
transaction.

 

The Warrant Holder, by accepting this Warrant, consents and agrees with the
Company, that the Company shall treat the registered holder hereof as the sole
absolute holder hereof for all purposes notwithstanding any notice to the
contrary.

 

If the outstanding shares of the Company’s Common Stock are increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares, effected, in each case, without receipt of
consideration by the Company, occurring after the date of this Warrant
Certificate, then the number and kind of shares issuable upon exercise of the
outstanding Warrants granted hereunder shall accordingly be adjusted
proportionately by the Company. Any such adjustment in the number and kind of
shares subject to the outstanding Warrants shall not change the aggregate
Warrant Price payable with respect to shares subject to the unexercised portion
of the Warrants but shall include a corresponding proportionate adjustment in
the Warrant Price per share.

 

In case of any consolidation of the Company with, or merger of the Company with
or into another corporation on or prior to the Expiration Date (other than a
consolidation or merger in which the Company is the surviving or continuing
entity or that does not otherwise result in any reclassification or change of
the outstanding Common Stock) (a “Corporate Change”), then the Warrant Holder
shall thereafter have the right to receive upon exercise of the Warrants, in
lieu of the Warrant Shares otherwise issuable, such shares of stock, securities
and/or other property as would have been issued or payable in such Corporate
Change with respect to or in exchange for the number of Warrant Shares which
would have been issuable upon exercise had such Corporate Change not taken
place, and in any such case, appropriate provisions (in form and substance
reasonably satisfactory to the holder hereof) shall be made with respect to the
rights and interests of the Warrant Holder to the end that the economic value of
the Warrants and this Warrant Certificate is in no way diminished by such
Corporate Change and that the provisions hereof shall thereafter be applicable,
as nearly as may be practicable in relation to any shares of stock or securities
thereafter deliverable upon the exercise thereof. This provision shall similarly
apply to successive consolidations or mergers.

 

This Warrant Certificate may be exercised at the office of the Company in
Springfield, Missouri, by the registered holder hereof or by his duly authorized
representative or attorney, upon the surrender of this Warrant Certificate with
an Election to Exercise substantially in the form attached hereto as Exhibit A
duly filled in and executed. If the right to purchase fewer than all of the
shares of Common Stock covered hereby shall be exercised, the registered holder
hereof shall be entitled to receive a new Warrant Certificate or Warrant
Certificates covering in the aggregate the number of shares of Common Stock with
respect to which the right to purchase

 

- 3 -

 


--------------------------------------------------------------------------------



 

shall not have been so exercised within three (3) Trading Days (as defined
below) of such exercise. No fractional shares will be issued upon exercise of
any Warrants to which a Warrant Holder might otherwise be entitled, but will be
rounded up to the next whole number if the interest equals or exceeds one-half
of a share of Common Stock; otherwise, the fractional interest will be rounded
down. No cash or other adjustment in respect of a fractional share of Common
Stock will be made. The Company shall issue to Warrant Holder stock certificates
representing the shares of Common Stock exercised/purchased in accordance with
this Warrant Certificate within three (3) Trading Days (as defined below) of
receipt by the Company of the duly completed and executed Election to Exercise
and the surrendered Warrant Certificate.

 

No Warrant Holder, as such, shall be entitled to vote or receive dividends or be
deemed the holder of shares of Common Stock for any purpose, nor shall anything
contained in this Warrant Certificate be construed to confer upon any Warrant
Holder, as such, any of the rights of a shareholder of the Company or any right
to vote, give or withhold consent to any action by the Company (whether upon any
recapitalization, issuance of stock, reclassification of stock, consolidation,
merger conveyance or otherwise), receive notice of meetings or other action
affecting shareholders, receive dividends or subscription rights, or otherwise,
until the Warrants shall have been exercised and the Warrant Shares have been
delivered; provided, however, that any exercise of this Warrant on any date when
the stock transfer books of the Company shall be closed shall be deemed
effective with respect to the person or persons in whose name or names the
certificate or certificates for such Warrant Shares are to be issued as the
record holder or holders thereof for all purposes at the opening of business on
the next succeeding day on which such stock transfer books are open and the
Warrants shall not be deemed to have been exercised, in whole or in part as the
case may be, until such date for the purpose of determining entitlement to
dividends on such Common Stock, and such exercise shall be at the actual
purchase price in effect at such date.

 

Redemption

 

Up to all of the Warrants (whether or not then vested pursuant to the terms
hereof) shall be redeemable by the Company, in its sole discretion, at a price
of $.001 per Warrant Share at any time during any Redemption Period (as defined
below), provided that the Company (i) has given written notice to the Warrant
Holder of the date of, and number of Warrants subject to, such redemption (a
“Redemption Notice”) no later than 11:59 p.m., Central Time, on the fifth (5th)
Trading Day (as defined below) after the Redemption Conditions (as defined
below) in respect of such redemption have been me and (ii) the Ability-to-Sell
Conditions (as defined below) are satisfied on each Trading Day during the
period beginning on the Trading Day which the Redemption Notice is deemed
received and ending on the twentieth (20th) Trading Day after the Redemption
Notice is deemed received. The Warrant Holder shall be entitled to exercise the
Warrants subject to the Redemption Notice, regardless of whether such Warrants
have otherwise vested hereunder, following his receipt of the Redemption Notice.
“Ability-to-Sell Conditions” means: (i) the Registration Statement shall be
effective and the Company shall not have informed the Warrant Holder that the
prospectus contained therein may not be used; (ii) the Registration Statement
shall not be subject to a stop order by the Securities and Exchange Commission
(“SEC”); and (iii) the Common Stock shall not be suspended from trading on any

 

- 4 -

 


--------------------------------------------------------------------------------



 

of, and shall be listed or quoted for trading (and authorized) on the principal
United States securities exchange or trading market where the Common Stock is
then listed or traded.

 

“Redemption Period” shall mean the period beginning on the twentieth (20th)
Trading Day after the Redemption Notice is deemed received hereunder and ending
at 11:59 p.m., Central Time, on the thirtieth (30th) Trading Day after the
Redemption Notice is deemed received hereunder.

 

“Redemption Conditions” means: (i) the Closing Price shall be equal to or
greater than two hundred percent (200%) of the Warrant Price therefor as then in
effect, for a consecutive twenty (20) Trading Day period and (ii) the average
daily trading volume for the Common Stock during such twenty (20) Trading Day
period shall be at least Two Hundred Thousand (200,000) shares. “Trading Day”
means any day on which the principal United States securities exchange or
trading market where the Common Stock is then listed or traded is open for
trading.

 

Registration of Warrant Shares; Black-Out Periods

 

The Company will file, at its sole cost and expense, within one hundred and
twenty (120) date hereof Date, a Registration Statement on Form SB-2 (the
“Registration Statement”) (or such other registration form then available, as
determined by the Company) covering the Warrant Shares. The Company will use its
commercially reasonable good-faith efforts to have the Registration Statement
declared effective as soon as practicable and to maintain its effectiveness,
subject to the “black-out” periods below, until the date that the Warrant Shares
may be sold pursuant to Rule 144(k) under the Securities Act. The Warrant Holder
will at all times comply with applicable securities laws and regulations with
respect to the Warrants and the Warrant Shares including, without limitation,
Rule 10b-5 under the Securities Act. The Warrant Holder shall cooperate with the
Company and furnish information reasonably requested by the Company in
connection with the preparation and filing of the Registration Statement
hereunder.

 

Upon (a) the issuance by the Securities and Exchange Commission (the “SEC”) of a
stop order suspending the effectiveness of the Registration Statement or the
initiation of proceedings with respect to the Registration Statement under
Section 8(d) or 8(e) of the Securities Act, (b) the occurrence of any event or
the existence of any fact as a result of which the Registration Statement shall
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, or any related prospectus shall contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or (c) the occurrence or existence
of any pending development that, in the reasonable discretion of the Company,
makes it appropriate to suspend the availability of the Registration Statement
and the related prospectus, the Company shall be entitled to suspend the
availability of the Registration Statement and any related prospectus, provided
that any such suspension period shall not exceed sixty (60) days in any three
(3) month period or ninety (90) days in any twelve-month period. The Company
shall give prompt written notice of such suspension to the Warrant Holder.

 

 

- 5 -

 


--------------------------------------------------------------------------------



 

 

Indemnification

 

The Company agrees to indemnify and hold harmless the Warrant Holder against any
and all losses, claims, damages or liabilities to which the Warrant Holder may
become subject under the Securities Act, the Securities Exchange Act of 1934, as
amended (“Exchange Act”) or any other federal or state statutory law or
regulations, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) (“Claims”) arise out of or are
based upon (A) any untrue statement or alleged untrue statement of a material
fact in the Registration Statement (as originally filed or in any amendment
thereto) or the omission or alleged omission to state therein a material fact
required to be stated or necessary to make the statements therein not
misleading, (B) any untrue statement or alleged untrue statement of a material
fact contained in the prospectus (as amended or supplemented, if the Company
files any amendment thereof or supplement thereto with the SEC) or the omission
or alleged omission to state therein any material fact necessary to make the
statements made therein, in light of the circumstances under which the
statements therein were made, not misleading (any of the matters in the
foregoing clauses (A) and (B), a “Violation”), and agrees to reimburse each such
indemnified party for any out-of-pocket legal or other expenses reasonably
incurred by the Warrant Holder in connection with investigating or defending any
such Claim. Notwithstanding anything to the contrary contained in this Warrant
Certificate, the indemnification covenants contained in this paragraph: (x)
shall not apply to a Claim arising out of or based upon a Violation which occurs
in reliance upon and in conformity with information furnished in writing to the
Company by the Warrant Holder expressly for use in the Registration Statement or
any such amendment thereof or supplement thereto; and (y) with respect to any
prospectus, shall not inure to the benefit of the Warrant Holder if (I) the
untrue statement or omission of material fact contained in the prospectus was
corrected on a timely basis in the prospectus, as then amended or supplemented,
(II) such corrected prospectus was timely made available by the Company, and
(III) the Warrant Holder was promptly advised in writing not to use the
incorrect prospectus prior to the use giving rise to a Violation and the Warrant
Holder, notwithstanding such advice, used it.

 

The Warrant Holder agrees to indemnify and hold harmless the Company, each of
its directors, each of its officers who signs the Registration Statement, and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, to the same extent as
the foregoing indemnity from the Company to the Warrant Holder, but only with
reference to written information relating to the Warrant Holder furnished to the
Company by or on behalf of the Warrant Holder specifically for inclusion in the
documents referred to in the foregoing indemnity.

 

Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing of the commencement thereof; but the failure so to
notify the indemnifying party will not relieve it from liability hereunder
unless and to the extent that the indemnifying party is actually prejudiced in
its ability to defend such action. The indemnifying party shall be entitled to
appoint counsel of the indemnifying party's choice at the indemnifying party's
expense to represent the indemnified

 

- 6 -

 


--------------------------------------------------------------------------------



 

party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties except as
set forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party.

 

Notwithstanding the indemnifying party's election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ one separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (A) the use of counsel chosen by the indemnifying party to
represent the indemnified party would create a conflict of interest, (B) the
actual or potential defendants in, or targets of, any such action include both
the indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, (C) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action or (D) the indemnifying party shall authorize the indemnified party
to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding.

 

In the event that the indemnity provided in the foregoing paragraphs is
unavailable to or insufficient to hold harmless an indemnified party for any
reason, the Company and the Warrant Holder severally agree to contribute to the
aggregate Claims to which the Company and the Warrant Holder may be subject in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and by the Warrant Holder on the other from the
offering of the Warrant Shares; provided, however, that in no case (except in
the case of any fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) by the Warrant Holder) shall the Warrant Holder be responsible
for any amount in excess of the proceeds received by the Warrant Holder upon the
sale of the Warrant Shares hereunder. If the allocation provided by the
immediately preceding sentence is unavailable for any reason, the Company and
the Warrant Holder severally shall contribute in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and of the Warrant Holder on the other in
connection with the statements or omissions which resulted in such Claims as
well as any other relevant equitable considerations.

 

Relative fault shall be determined by reference to, among other things, whether
any untrue or any alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information provided by the
Company on the one hand or the Warrant Holder on the other, the intent of the
parties and their relative knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The Company and the
Warrant Holder agree that it would not be just and equitable if contribution

 

- 7 -

 


--------------------------------------------------------------------------------



 

were determined by pro rata allocation or any other method of allocation which
does not take account of the equitable considerations referred to above.
Notwithstanding the foregoing, no person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

Representations, Warranties and Covenants

 

The Warrant Holder represents and warrants to the Company that:

 

(a)     the Warrant Holder is acquiring the Warrants for his own account for
investment purposes only and not with a present view towards the public sale or
distribution thereof, except pursuant to sales that are exempt from the
registration requirements of the Securities Act and/or sales registered under
the Securities Act. The Warrant Holder understands that he must bear the
economic risk of this investment indefinitely, unless the Warrant or Warrant
Shares are registered pursuant to the Securities Act and any applicable state
securities or blue sky laws or an exemption from such registration is available,
and that the Company has no present intention of registering the resale of the
Warrants or the Warrant Shares, except as contemplated by this Warrant
Certificate.

 

(b)     the Warrant Holder is an “Accredited Investor” as that term is defined
in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

(c)     the Warrant Holder understands that the Warrants are being offered and
delivered to him, and the underlying shares of Common Stock are being offered to
him, in reliance upon specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
upon the truth and accuracy of, and the Warrant Holder’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Warrant Holder set forth herein in order to determine the availability of
such exemptions and the eligibility of the Warrant Holder to acquire the
Warrants and the Warrant Shares.

 

(d)     the Warrant Holder and his counsel have been furnished all materials
relating to the business, finances and operations of the Company and materials
relating to the Warrants and the shares of Common Stock issuable upon exercise
thereof which have been specifically requested by him or his counsel. The
Warrant Holder understands that his investment in the Warrants and the Warrant
Shares involves a high degree of risk.

 

The Company represents and warrants to the Warrant Holder:

 

(a)  The Company has made available to the Warrant Holder true and complete
copies of all reports, schedules, forms, statements and other documents required
to be filed by it with the SEC pursuant to the reporting requirements of the
Exchange Act (the “SEC Documents”) that the Warrant Holder has requested, and
all such documents are otherwise available at www.sec.gov.

 

- 8 -

 


--------------------------------------------------------------------------------



 

 

(b)  As of their respective dates, all SEC Documents filed since June 1, 2003
complied in all material respects with the requirements of the Exchange Act or
the Securities Act, as applicable, and the rules and regulations of the SEC
promulgated thereunder applicable to such SEC Documents, and none of such SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

The Company shall, as of and after the date upon which the Registration
Statement shall have been declared effective by the SEC, but in no event later
than August 25, 2005, reserve such number of shares of its authorized but
unissued shares of Common Stock to provide for the issuance of the Warrant
Shares upon full exercise of the Warrants.

 

Miscellaneous

 

The Company may withhold from sums due or to become due to the Warrant Holder
from the Company any amount necessary to satisfy any tax obligation to the
extent required to be withheld by law.

 

Neither this Warrant Certificate, the Warrants nor any of the rights, interests
or obligations hereunder may be assigned or transferred by either party hereto
(whether by operation of law or otherwise) without the prior written consent of
the other party, except that the Warrant Holder may assign this Warrant
Certificate and transfer the Warrants to (a) the Warrant Holder’s heirs or
legatees, (b) the Warrant Holder’s family members or trusts for their benefit,
or (c) one or more “affiliates” of the Warrant Holder for tax or estate planning
purposes. For purposes of this paragraph, “affiliates” shall have the meaning
provided to such term in Rule 144 promulgated under the Securities Act. Subject
to the preceding two sentences, this Warrant Certificate will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns.

 

The initial addresses for any notices or other communications hereunder shall be
as follows, and each party shall provide notice to the other party of any change
in such party’s address:

 

(a)

If to the Company:

 

SLS International, Inc.

1650 West Jackson Street

Ozark, MO 65721

Facsimile: (417) 883-2723

Attention: Chief Executive Officer and President

 

With a copy (which shall not constitute notice) to:

 

 

- 9 -

 


--------------------------------------------------------------------------------



 

 

Drinker Biddle & Reath LLP

50 Fremont Street, 20th Floor

San Francisco, CA 94109

Facsimile: (415) 591-7510

Attention: Scott Joachim, Esq.

 

(b)

If to the Warrant Holder:

 

JMBP, Inc.

640 North Sepulveda Boulevard, 2nd Floor

Los Angeles, CA 90049

Facsimile: (310) 903-5500

Attention: Jordan Yospe, Esq.

 

With a copy (which shall not constitute notice) to:

 

Irell & Manella LLP

1800 Avenue of the Stars

Suite 900

Los Angeles, CA 90067

Facsimile: (310) 203-7199

Attention: Rick Wirthlin, Esq.

 

Any notice hereunder shall be deemed to have been received by the party
receiving such notice five (5) days after being placed in the mail, if mailed,
or one (1) Business Day after being sent via a nationally recognized overnight
carrier, upon receipt or refusal of receipt, if delivered personally, or upon
confirmed facsimile transmission (or, if such transmission does not occur on a
Business Day or occurs later than 5:00 p.m. Central Time, then upon the next
Business Day following such transmission). “Business Day” means any day, other
than a Saturday or Sunday or a day on which banking institutions in the State of
Missouri are authorized or obligated by law, regulation or executive order to
close.

 

This Warrant Certificate may not be amended without the written consent of each
of the parties hereto. This Warrant Certificate shall be construed and enforced
in accordance with the law of the State of Delaware, without giving effect to
the conflict of law principles thereof. The invalidity or unenforceability of
any provision of this Warrant Certificate in any jurisdiction shall not affect
the validity or enforceability of the remainder of this Warrant Certificate in
that jurisdiction or the validity or enforceability of this Warrant Certificate,
including that provision in any other jurisdiction.

 

[Signature Page Follows]

 

 

 

 

- 10 -

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Company has caused this Certificate to be executed by
its Chairman, President or Vice President, by manual or facsimile signature,
attested by its Secretary or Treasurer by manual or facsimile signature.

 

Dated: June ___, 2005

 

______________________________________

By:

 

______________________________________

Attest:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Warrant Certificate

 

- 11 -

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

 

FORM OF ELECTION TO EXERCISE WARRANTS

 

(To be executed upon exercise of Warrant(s) prior to the close of business on
the Expiration Date).

 

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, to purchase ___________ shares of Common Stock and
herewith [makes payment of the Warrant Price with respect to such shares in
full][elects to effect a Cashless Exercise (as defined in the Warrant
Certificate)]. The undersigned requests that a certificate representing the
shares be registered in the name of Warrant Holder and the address is
____________________________________________________.

 

If said number of shares is fewer than all the shares purchasable hereunder, a
new Warrant Certificate evidencing the right to purchase the balance of shares
be registered in the name of the Warrant Holder at the address
___________________________________________ _________________________________.

 

The undersigned agrees not to offer, sell, transfer or otherwise dispose of any
shares of Common Stock purchased hereby, except under circumstances that will
not result in a violation of the Securities Act of 1933, as amended, or any
state securities laws.

 

Dated: _____________, 20__

 

__________________________________________

Social Security No. or EIN

 

Name(s) of registered holder of Warrant Certificate:

 

 

Address:

__________________________________

 

__________________________________

 

__________________________________

 

Signatures:

________________________________

 

 

Note: The above signature(s) must correspond with the name as written upon the
face of this Warrant certificate in every particular, without alteration or
enlargement or any change whatever.

 

 

- 12 -

 

 

 